Citation Nr: 0731356	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for residuals of a 
hernia operation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada Regional Office (RO).   

A hearing before the undersigned Veterans Law Judge was held 
at the RO in May 2007.  

The claim for service connection for residuals of a hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.   

2.  The veteran was not involved in combat during service.

3.  The veteran has been diagnosed as having PTSD based on an 
account of unverified stressors.

4.  There is no credible supporting evidence that the veteran 
was exposed to such stressors, and the Board finds that the 
stressor accounts provided by the veteran are not credible.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  Enclosed with the April 2005 letter 
(though not of record) was a PTSD personal assault 
questionnaire.  The veteran was also provided another letter 
in March 2006 which addressed the assignment of disability 
rating and effective date in the event service connection is 
to be granted.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  Records have also been obtained from the 
Social Security Administration.  He has had a hearing.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The regulation regarding claims for PTSD, 38 C.F.R. § 3.304, 
has been revised since the claim was filed, but the 
revisions to not affect the outcome of this case.  The 
regulation currently provides as follows:
 
(f) Post-traumatic stress disorder. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences during 
service.  He testified during the hearing held in May 2007 
that he was sexually assaulted during service.  He reported 
that he was stationed in Germany when the incident occurred, 
and that he was then flown out of there and put in a facility 
called Gill house or Gillin housing.  He reported that he had 
been seeing a therapist ever since then.  The veteran stated 
that the transfer occurred because he raised such a fuss over 
the occurrence of the incident.  The veteran also testified 
that one of his attackers had a knife and cut off the 
veteran's thumb, and that the veteran had to be rushed to an 
emergency room to have it reattached.  The veteran further 
reported that he was first diagnosed with a psychiatric 
disorder during service.  

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the medical evidence weighs 
against the claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

The veteran's service records are completely negative for a 
diagnosis of a psychiatric disorder.  The report of medical 
history given by the veteran in May 1969 for the purpose of 
his separation from service shows that he denied having 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression, excessive worry, or nervous trouble of any sort.  
The report of a medical examination conducted at that time 
reflects that psychiatric evaluation was normal.  

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  The Board 
has noted that the veteran has presented a written statement 
dated in May 2007 from his VA psychiatrist which is to the 
effect that the veteran's mental problems are due to service.  
Similarly, a letter from a private therapist dated in May 
2005 indicates that the veteran's dissociative disorder began 
in childhood but could be exacerbated by military service, in 
addition to other traumas.  The therapist indicated his 
belief that this was the case with the veteran.  The Board 
notes, however, that these opinions implicitly rely on the 
occurrence of a stressor in service.  For reasons explained 
below in this decision, the Board finds that the account of 
such a stressor is not credible.  Therefore, the medical 
opinions based on the inaccurate account of a stressor are 
have no probative value.  An opinion based on an innacurate 
history has essentially no probative value.  See Kightly v. 
Brown, 6 Vet.App. 200 (1994).  

Therefore, based on the foregoing evidence, the Board finds 
that a chronic psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after the 
veteran's separation from service (so as to permit 
application of chronic disorder presumptions afforded for 
psychoses), and there was no continuity of symptoms since 
service.

Regarding the claim for post-traumatic stress disorder, the 
Board notes that the veteran's recent medical treatment 
records reflect that the diagnosed disorders include a 
dissociative identity disorder with multiple personalities, 
PTSD, schizoaffective disorder with visual and auditory 
hallucinations, and major depression.  A VA record dated in 
June 2002 indicates that the veteran had childhood PTSD, 
while other records also reference the claimed in-service 
sexual assault.  

Significantly, however, the claimed incident in service has 
never been verified.  The Board notes that when asked 
specifically were the alleged incident ocurred, the veteran 
stated that he did not know because it had been so long ago.  
The veteran also stated that he did not know the name of his 
attacker.  The veteran further testified that he could not 
recall the designation of the unit to which he was assigned 
at that time, other than that it was called the "blood and 
guts" unit.   

The veteran's service medical records do not contain any 
corroboration of the claimed stressors.  A record dated in 
June 1968 reflects that the veteran was treated for a 
superficial laceration of the right index finger which he 
sustained on a knife in the kitchen.  A subsequent record 
dated in July 1968 reflects that the veteran sustained 
laceration of the left thumb which was sutured.  There was no 
mention of the injury having been sustained in an attack, nor 
was it indicated that the thumb had been severed from the 
hand.  In light of the veteran's military occupational 
specialty as a cook, and the prior entry reflecting a cut due 
to a knife in the kitchen, the Board finds that the July 1968 
entry regarding a laceration to the thumb tends to 
contradict, rather than support the veteran's account of a 
stressor.  Thus, the service medical records tend to weigh 
against the veteran's testimony regarding the claimed 
stressors. 

The veteran's service personnel records are likewise negative 
for evidence to confirm the claimed stressor.  The records 
reflect that the veteran's military occupational specialty 
was cook.  He did not have any awards of decorations 
pertaining to combat, nor does he claim to have had any such 
exposure.  His only claimed stressor is the sexual assault.  
Although the service personnel records reflect that in May 
1968 the veteran requested reassignment to another unit, 
there was no indication that this request occurred as a 
result of any assault against the veteran.  Although the 
veteran's commanding officer recommended approval of the 
transfer due to "incidents" which had occurred in the unit, 
another document by the same commanding officer indicates 
that these incidents were unproven incidents in which the 
veteran and his twin brother (who was also in the military) 
were believed to have switched places, thereby causing 
confusion.  

The Board also notes that the veteran has provided varying 
accounts of his claimed in service stressors.  The earliest 
psychiatric records do not contain any references to the 
claimed in-service sexual assault.  For example, the report 
of a psychological examination conducted in October 1995 
reflects that when recounting his history of service, the 
only indicated that he had been visited by an alien in 1969, 
but did not mention a sexual assault in service.  The fact 
that the veteran did not previously report the currently 
claimed stressor weighs against a finding that the stressor 
actually occurred.  Moreover, the medical records indicate 
that the veteran is an unreliable historian, and the Board 
concludes that the existence of a stressor should not be 
based only on the veteran's unconfirmed account.  

In summary, the evidence shows that an acquired psychiatric 
disorder was not present during service, a psychosis was not 
manifest within a year after service, and any current 
psychiatric disorder is not attributable to any event or 
injury during service.  The preponderance of the evidence 
shows that the veteran does not have a confirmed stressor in 
service which would support a diagnosis of post-traumatic 
stress disorder or would support an opinion that any other 
psychiatric disorder was caused or aggravated by service.  
Accordingly, the Board concludes that an acquired psychiatric 
disorder, to include post-traumatic stress disorder, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder is denied.  


REMAND

The Board finds that additional development of evidence is 
warranted with respect to the claim for service connection 
for residuals of a hernia.  During the hearing held in May 
2007, the veteran testified that he first started having 
problems with a hernia about six months into service when he 
was stationed in Germany.  He said that he worked as a cook 
and started having pain when lifting heavy boxes of food.  He 
further stated that within a week of service he sought 
treatment at the VA medical Center in Los Angles, and that 
they referred him to UCLA Medical Center where he had a 
double hernia operation.  He further testified that the 
hernia had recurred and that he was currently being treated 
for it.  

The RO has not attempted to obtain the post service treatment 
records discussed by the veteran.  Although a hernia is not a 
subject to the one year presumption applicable to certain 
chronic diseases, the Board nevertheless notes that evidence 
demonstrating the presence of the disorder within a year of 
service would tend to corroborate the veteran's testimony 
that the disorder started during service.  Therefore, an 
attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate 
efforts to attempt to obtain the above 
referenced medical treatment records 
pertaining to treatment and/or surgery 
for a hernia afforded to the veteran in 
the second half of 1969 at the VAMC in 
Los Angeles and the UCLA Medical Center.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


